Exhibit 10.1

OCCUPATIONAL LEASE OF FIRST FLOOR, UNIT B, COOKSTOWN

COURT, TALLAGHT, DUBLIN 24

DATED THE 15th DAY OF July 2015

 

  (1) DELTA DISTRIBUTORS LIMITED

AND

 

  (2) FLEETMATICS IRELAND LIMITED

 

  (3) FLEETMATICS GROUP PLC

L E A S E

FIRST FLOOR, BLOCK B, COOKSTOWN

COURT, TALLAGHT, DUBLIN 24

S DUFFY & CO

Solicitors

10 Herbert Street

Dublin 2



--------------------------------------------------------------------------------

CONTENTS

CLAUSE NO

 

1. Summary of Lease Particulars

 

2. Definitions

 

3. Demise

 

4. Rent

 

5. Repair and Cleaning

 

6. Paint and Decoration

 

7. User

 

8. Alterations

 

9. Planning

 

10. Building Control

 

11. Alienation

 

12. Tenant’s other Covenants

  12.1 Outgoings

  12.2 Utilities

  12.3 Stamp Duty and VAT

  12.4 Landlord’s Costs

  12.5 Indemnity

  12.6 Interest on Arrears

  12.7 Access by Landlord and Notice of Repair

  12.8 Aerial Signs & Advertisements

  12.9 Statutes Notices and Orders

  12.10 Equipment

  512.11 Defective Premises

  12.12 Encroachments

  12.13 Evidence of Compliance

 

2



--------------------------------------------------------------------------------

  12.14 Nuisance

  12.15 Keyholders

  12.16 Sale of Reversion

  12.17 Re-letting

  12.18 Yield Up

  12.19 Superior Lease

 

13. Landlord’s Covenants

  13.1 Quiet Enjoyment

  13.2 Exercising Rights

 

14. Insurance

  14.1 Landlord’s Covenants

  14.2 Tenant’s Covenants

  14.3 Suspension of Rent

  14.4 Re-instatement

 

15. Services and Service Charges

  15.1 Services

  15.2 Qualified nature of the Landlord’s covenants

  15.3 Definitions

  15.4 Payment of Service Charges

 

16. Forfeiture

 

17. Miscellaneous

  17.1 Representations

  17.2 Exclusion of Use Warranty

  17.3 Disputes with Adjoining Owners

  17.4 Covenants relating to Adjoining Premises

  17.5 Effect of Waiver

  17.6 Rights and Easements

  17.7 Closure of Building

  17.8 Extension of Term

  17.9 Perpetuity Period

  17.10 Landlord’s Surveyor

  17.11 Tenant’s Possessions

  17.12 Tenant’s Option to Determine

 

18. Guarantee

 

19 Notices.

 

20. Interpretation

 

3



--------------------------------------------------------------------------------

1. SUMMARY OF LEASE PARTICULARS

 

  1.1 Date of Lease: 15th day of July 2015

 

  1.2 The Landlord: DELTA DISTRIBUTORS LIMITED having its registered office at
Dartmouth House, Kylemore Road, Dublin 10.

 

  1.3 The Tenant: FLEETMATICS IRELAND LIMITED having its registered office at
Floors 1 and 2, Block C, Cookstown Industrial Estate, Belgard Road, Tallaght,
Dublin 24.

 

  1.4 The Guarantor: FLEETMATICS GROUP PLC having its registered office at
Floors 1 and 2, Block C, Cookstown Court, Cookstown Industrial Estate, Tallaght,
Dublin

 

  1.5 The Estate: Cookstown Court, Cookstown Industrial Estate, Tallaght, Dublin
24.

 

  1.6 The Property: First Floor Unit B, Cookstown Court, Cookstown Industrial
Estate, Tallaght, Dublin 24

 

  1.7 The Term: From the Commencement Date until 15 July 2018.

 

  1.8 The Commencement Date: The 15th day of July 2015

 

  1.9 The Initial Rent: €89,966.00, comprising of (i) €73,716.00 which is
calculated at the rate of €12 per square foot per annum of internal gross floor
area and (ii) €16,250.00 for 25 car park spaces at the rate of €650.00 per annum
per car park space.

 

  1.10 The Gale Days: the Commencement Date and quarterly thereafter on
1 January, 1 April, 1 July and 1 October in every year of the Term

 

  1.11 The Permitted Use: Offices

 

  1.12 The Tenant’s Share: Ratio which the gross internal floor area of the
Property bears to the aggregate of the gross internal floor area of all the
Units.

 

  1.13 The Service Charge Commencement Date: The 15th day of July 2015.

 

4



--------------------------------------------------------------------------------

THIS LEASE made the 15th day of July 2015.

BETWEEN:

 

(1) DELTA DISTRIBUTORS LIMITED having its registered office at Dartmouth House,
Kylemore Road, Dublin 10 (“Landlord”).

 

(2) FLEETMATICS IRELAND LIMITED having its registered office at Floors 1 and 2,
Block C, Cookstown Industrial Estate, Belgard Road, Tallaght, Dublin 24
(“Tenant”) and

 

(3) FLEETMATICS GROUP PLC having its registered office at Floors 1 and 2, Block
C, Cookstown Court, Cookstown Industrial Estate, Tallaght, Dublin (“Guarantor”)

 

2. DEFINITIONS

In this Lease the following terms shall have the following meanings unless the
context otherwise requires:

 

  2.1. “the Basement” means the entire of the Building situated below the upper
surface of the Deck excluding the core.

 

  2.2. “the Building” means the office building and double level basement
constructed on the Estate comprising four separate terraced office units known
as Block A, Block B, Block C and Block D including the basement.

 

  2.3. “the Car Spaces” means the car parking spaces in the Basement and in the
Common Areas exclusively allocated to each Unit for car parking.

 

  2.4. “the Common Areas” means those parts of the Estate excluding the Units
designed for the common use and enjoyment of the owners and occupiers of the
Building and all persons expressly or by implication authorised by them
including but not limited to:

 

  (a) The Basement.

 

  (b) The fire escape stairs not forming part of any Unit and all structural
parts of such stairs including fire doors leading out to such stairs.

 

5



--------------------------------------------------------------------------------

  (c) Any structural part of the Building which does not form part of the Unit
or any other Unit in the Building.

 

  (d) All roads, footpaths, ramps, concourses, car parking areas, service areas,
boundary fencing and landscaped areas within the Estate.

 

  2.5. “the Conduits” means all sewers, drains, pipes, cables, wires, gutters,
ducts and all other forms of media used or intended to be used for conducting or
for the passage of water, drainage, electricity, gas, telephone, alarm signals,
air extracted, air ventilated, air heated or other services or supplies.

 

  2.6. “the Core” means that portion of the Unit situated below the Deck but
excluding the structural parts of the Core and load bearing walls but including
the internal plaster finish thereof.

 

  2.7. “the Deck” means the entire of the structural slab forming the roof of
the upper level of the basement.

 

  2.8. “Estate” means the office development known as Cookstown Court, Cookstown
Industrial Estate, Tallaght, Dublin 24 outlined on the map annexed hereto and
thereon edged in blue and including the Building, the Units, the Basement, the
Common Areas, the Deck, the Core, the Unit Plant Area and the Car Spaces.

 

  2.9. “the Estate Plant” means all access control, lighting, ventilation,
services, heating services, cooling services, fire fighting services and other
services exclusively provided to the Common Areas and the Basement.

 

  2.10. “Gale Days” means the Commencement Date and quarterly thereafter on
1 January, 1 April, 1 July and 1 October in every year of the Term

 

  2.11. “Initial Rent” means €89,966.00, comprising of (i) €73,716.00 which is
calculated at the rate of €12 per square foot per annum of internal gross floor
area and (ii) €16,250.00 for 25 car park spaces at the rate of €650.00 per annum
per car park space.

 

  2.12. “Insurance Commencement Date” means the 15th day of July 2015.

 

6



--------------------------------------------------------------------------------

  2.13. “Insured Risks” means, subject to all such exclusions, excesses and
limitations as are normally available and as may be imposed by the Landlord’s
insurers for the time being in respect of any or all of the following: fire,
storm, tempest, flood, earthquake, lightning, explosion, impact, aircraft and
other aerial devices and articles dropped therefrom, riot, civil commotion and
malicious damage, bursting or overflowing of water tanks, apparatus or pipes,
public liability, property owners liability, four years loss of rent and service
charge, architect’s and professional fees, the cost of removal of debris and
such other risks as the Landlord may in his absolute discretion from time to
time determine.

 

  2.14. “Landlord” means the person or persons so named in this Lease and
includes its successors and permitted assigns and any other person for the time
being entitled to the reversion immediately expectant on the determination of
this Lease.

 

  2.15. “Permitted Use” means Offices.

 

  2.16. “Property” means First Floor Unit B, Cookstown Court, Cookstown
Industrial Estate, Tallaght, Dublin 24 of the Estate as more particularly shown
delineated and edged in red on the Map annexed hereto being part of the Estate
including:

 

  2.16.1. The internal plaster surfaces and finishes of all structural or load
bearing walls and columns therein or which enclose the same, but not any other
part of such walls and columns.

 

  2.16.2. The entirety of all non-structural and non-load bearing walls and
columns therein.

 

  2.16.3. The inner half severed medially of the internal non-load bearing walls
(if any that divides same from other parts of the Estate).

 

  2.16.4. The floor finishes thereof (and all carpets) save that the lower limit
of the property shall not extend to anything below the floor finishes (except
that raised floors and the cavity below them shall be included).

 

  2.16.5. The ceiling finishes thereof including all suspended ceilings (if any)
and light fittings save that the upper limit of the property shall not extend to
anything above the ceiling finishes (except for the cavity above any suspended
ceiling shall be included).

 

7



--------------------------------------------------------------------------------

  2.16.6. All window frames and windows furniture with all glass in the windows
and all doors, door furniture and door frames.

 

  2.16.7. All sanitary and hot and cold water apparatus and equipment and
radiators (if any) therein and all fire fighting equipment and hoses therein.

 

  2.16.8. All Conduits as therein exclusively serving same.

 

  2.17. “Rent Commencement Date” means the day of 2015

 

  2.18. “Tenant” means the person or persons so named in this Lease and includes
the successors in title of the Tenant to the Term and its permitted assigns.

 

  2.19. “Tenant’s Share” means the ratio which the gross internal floor area of
the Property bears to the aggregate of the gross internal floor area of all the
Units.

 

  2.20. “Term” means the period from the Commencement Date until 15 July 2018.

 

  2.21 “the Units” means each of Blocks A, B, C and D and in each case
including:

 

  (a) The upper surface of the roof of the unit and everything on the surface.

 

  (b) In relation to that portion of the unit above the Deck, the inner half
severed medially of all walls whether load bearing or non-load bearing dividing
the Unit from other parts of the Building.

 

  (c) The upper concreted surface only of the Deck.

 

  (d) In relation to that portion of the Unit below the Deck the internal
plaster finishes only of all load bearing walls.

 

  (e) Any Conduits that exclusively serve the Unit.

 

8



--------------------------------------------------------------------------------

  2.22 “the Unit Plant” means all apparatus or equipment employed in providing
the ventilation, air handling, air conditioning, water storage, water supply,
electrical distribution alarm, alarm services, access control, telephone
services and other services exclusively to the Units and located in the Unit
Plant Area.

 

  2.23 “the Unit Plant Area” means that portion of the Basement for the
exclusive use by each of the Units for the operation of and storage of the Unit
Plant.

 

3 DEMISE

 

  3.1. In consideration of the rents and covenants on the part of the Tenant
contained in this Lease and subject to and upon the provisions restrictions
reservations and conditions of this Lease the Landlord Demises to the Tenant for
the Term the Property.

TOGETHER WITH:

 

  3.1.1. the right to pass to and from the Property along the roads within the
Estate with or without vehicles of any description for all purposes connected
with the use and enjoyment of the Property but not to park or except in an
emergency to stop on them together with the right to pass to and from the
Property over that part of Unit A comprising the entrance lobby and the
stairways leading to the Property.

 

  3.1.2. the right to pass and repass over the common areas and to use the
Common Areas for all proper purposes in connection with the use and enjoyment of
the Property but not otherwise to include access to and from the basement car
park.

 

  3.1.3. the right subject to temporary interruption for repair alteration or
replacement to the transmission of Utilities to and where appropriate from the
Property through the Conduits which are now or may within the Term be in the
Estate or the Adjoining Premises that serve the Property.

 

9



--------------------------------------------------------------------------------

  3.1.4. the exclusive right to use at least 25 private car spaces shown on the
plans annexed hereto as follows:

 

  3.1.4.1 Surface spaces 1 – 5 (5 spaces)

 

  3.1.4.2 Upper Basement 26-30 (5 spaces)

 

  3.1.4.3 Upper Basement 33-35 (3 spaces)

 

  3.1.4.4 Upper Basement 97-101 (5 spaces)

 

  3.1.4.5 Lower Basement 25-31 (7 spaces)

or in such other spaces within the Estate as may from time to time be allocated
by the Landlord at the Landlords absolute discretion.

 

  3.1.5. the right of the Tenant to twenty-four hours access to the Property and
Car Park Spaces at all times, seven days a week, three-hundred and sixty-five
days a year provided that the Tenant complies with any regulations made by the
Landlord for security of the Estate.

 

  3.1.6. the rights mentioned in clause 3.1.1, 3.1.2, 3.1.4 and 3.1.5 may also
be exercised by any person expressly or by implication authorised by the Tenant
but only for proper purposes connected with the use or enjoyment of the
Property.

 

  3.1.7. all the rights mentioned in clauses 3.1.1 - 3.1.3 may also be exercised
by the Landlord and by any person authorised by the Landlord and by any person
who is or who becomes entitled to use them.

 

  3.1.8. the right of support and shelter and protection for the Property from
the Adjoining Premises and all other parts of any building erected or to be
erected on the Estate.

 

  3.1.9. the right to maintain a signboard of a size and form approved by the
Landlord (such approval not to be unreasonably withheld or delayed) in a
position in the Estate such position to be designated by the Landlord in
consultation with the Tenant.

 

  3.2. EXCEPTIONS

The following are excepted and reserved in favour of the Landlord (and may also
be exercised by person authorised by the Landlord or by any person who is or
becomes entitled to exercise them):

 

  3.2.1. the right to the transmission of Utilities from and to the remainder of
the Estate and the Adjoining Premises through the Conduits that are now or may
during the Term be on the Property.

 

10



--------------------------------------------------------------------------------

  3.2.2. the right at convenient times to the Tenant and upon reasonable notice
in writing of not less than 48 hours (but in emergency at any time and without
notice) to enter the Property for any of the purposes mentioned in clause 3.2.7.

 

  3.2.3. the right to build upon alter rebuild develop or use the Adjoining
Premises even if this affects the light and air coming to the Property (other
than in a material way) or causes nuisance annoyance or inconvenience to the
Tenant or occupier of the Property by noise dust vibration or otherwise.

 

  3.2.4. the right upon reasonable notice in writing to temporarily erect
scaffolding for executing works altering refurbishing refitting repairing or
cleaning any Adjoining Premises and even if this scaffolding temporarily affects
the access to or the use and enjoyment of the Property by the Tenant but not so
that the Tenant or any other occupier of the Property will not be able to gain
access to the Property.

 

  3.2.5. the right even if this affects the light and air coming to the Property
(other than in a material way) or causes nuisance annoyance or inconvenience to
the Tenant or the occupier of the Property by noise dust vibration or otherwise;

 

  •   to alter or raise the height of or rebuild any of the Adjoining Premises.

 

  •   to erect any new building of any height on the Adjoining Premises.

 

  3.2.6. all rights easements and privileges belonging to or enjoyed by the
Adjoining Premises or any neighbouring Property provided always that the person
or persons exercising any of the rights specified in Clauses 3.2.1. –3.2.7. will
cause as little inconvenience as possible to the Tenant and will make good
without delay any damage caused to the Property or to the Tenant’s fixtures or
fitting or property.

 

  3.2.7.

the right in an emergency to pass through the Property in accordance with any
regulation or requirement of any Competent Authority Provided Always that the
person or persons exercising this right will cause as little inconvenience as
possible to

 

11



--------------------------------------------------------------------------------

  the Tenant and will make good without delay any damage caused to the Property
or to the Tenant’s fixtures or fitting.

 

4. RENT

 

  4.1. The Tenant covenants with the Landlord to pay the Initial Rent to be paid
(at the option of the Landlord, which said option may be exercised on any number
of occasions) either by standing order, direct debit or credit transfer by equal
quarterly payments in advance on the quarterly Gale Days without any deduction
set-off counterclaim whatsoever, the first payment to be made on the execution
hereof.

 

5. REPAIR AND CLEANING

THE TENANT COVENANTS WITH THE LANDLORD:

 

  5.1. To repair the Property and keep them in good repair and as often as may
be necessary to rebuild reinstate or replace the Property, and to maintain
repair and keep in good working order and condition and often as may be
necessary to renew and replace by articles of a similar kind and quality all
Plant and Conduits which serve the Property and to repair any damage caused to
the Property by the breakdown, misuse of, or failure to repair such Plant and
Conduits and to indemnify the Landlord against any loss or liability resulting
therefrom.

 

  5.2. to repair and keep in good and substantial repair and condition the
Landlord’s fixtures and fittings and to renew or replace any of the fixtures and
fittings that become beyond repair.

 

  5.3. to make good any damage caused to the Property by the removal of any
Tenant’s fixtures and fittings during or upon the expiration or sooner
determination of the Term.

 

  5.4. to clean the Property and keep it clean and tidy and in particular to
clean the interior of the windows and window frames in the Property at least
once in every quarter.

 

  5.5 not to cause the Common Areas or any other area abutting the Property to
be untidy.

 

6. INTENTIONALLY LEFT BLANK

 

12



--------------------------------------------------------------------------------

7. USER

The Tenant covenants with the Landlord:

 

  7.1. not to use or permit the Property or any part of it to be used except for
the Permitted Use and for no other purpose without the prior consent in writing
of the Landlord such consent not to be unreasonably withheld or delayed but it
shall be reasonable for the Landlord to withhold its consent if the change of
user sought would substantially increase the insurance effected under clause
14.1.

 

  7.2. not at any time to use or allow to be used the Property or any part of it
as residential accommodation or to keep any animals or birds in the Property.

 

  7.3. not to do any act or allow to remain upon the Property any substance or
article which may constitute a nuisance or which may cause inconvenience
disturbance injury or annoyance to the Landlord or the occupiers of the
Adjoining Premises or any nearby premises or cause damage to the Property the
Adjoining Premises or other nearby premises.

 

  7.4. not at any time to use or allow to be used the Property or any part of it
for any dangerous noisy noxious or offensive trade business manufacture or
occupation or for any illegal or immoral purpose.

 

  7.5. not to use the property or any part thereof for gambling, betting, gaming
or wagering, or as a betting office or as a club, or for the sale of beer, wines
and spirits nor to hold any auction on the Property.

 

  7.6. not to leave the Property continuously unoccupied for more than a month
unless providing such security arrangements as the Landlord and the Landlord’s
insurers may reasonably require.

 

  7.7. not to discharge into any Conduits within or that serve the Estate any
substance that may obstruct them or cause damage or danger or any noxious
poisonous deleterious or radioactive matter or anything likely to pollute or
contaminate.

 

  7.9.

not to permit any vehicles belonging to the Tenant or any persons calling on the
Property expressly or by implication with the authority of the Tenant to stand

 

13



--------------------------------------------------------------------------------

  on the roads or the pavements of the Estate or on any apron except when and
for so long as the same are actually loading or unloading and to use its best
endeavours to ensure that such persons do not permit any vehicle to stand on any
such road or pavement or apron.

 

  7.10. not to overload the floors of the Property or suspend any excessive
weight from the roofs, ceilings, walls, stanchions or structure of the Property
and not to overload the Utilities and Conduits in or serving in the Property:

 

  7.10.1. not to do anything which may subject the Property or any parts thereof
to any strain beyond that which they are designed to bear with due margin for
safety, and to pay to the Landlord on demand all costs reasonably incurred by
the Landlord in obtaining the Opinion of a qualified structural engineer as to
whether the structure of the Property is being or is vowed to be overloaded.

 

  7.10.2. to observe the weight limits and capacity prescribed for lifts in the
Property.

 

  7.11 to comply with all requirements of the electricity provider for the
electrical wiring installation and Equipment in the Property and not to overload
them.

 

  7.12 not to place on the windows of the Property so as to be visible from the
outside of the Property any notice sign sticker or advertisement without the
Landlords prior written consent.

 

  7.13 to comply with all reasonable regulations made by the Landlord from time
to time for the management and security of the Estate but nothing in them may
purport to vary this Lease and if there is any inconsistency between the terms
of this Lease and the regulations this Lease will prevail.

 

  7.14 to ensure that there is no release from the Property into any
environmental medium of any substance that is or in such quantities or
concentrations that are capable of causing harm to the health of man or other
living organisms or to land surface or ground water or ecology systems.

 

  7.15

not to carry out on the Property any activity or keep on the Property any
substance or article for which any

 

14



--------------------------------------------------------------------------------

  authorisation licence permit consent or other approval is needed from a
Competent Authority (“Official Approval”) without having obtained the Landlord’s
written consent and produced to the Landlord a copy of every application for
Official Approval and produced to the Landlord a copy of the Official Approval
if granted.

 

  7.16 to comply with every Official Approval including any conditions to which
it is subject.

 

8 ALTERATIONS

The Tenant covenants with the Landlord:

 

  8.1 not to erect or suffer to be erected any new building or structure on the
property or engage in any works on or make any additions or alterations to the
Property of such a kind that the Property loses in original identity.

 

  8.2 not to alter divide cut maim injure or remove any of the principal or load
bearing walls, floors, rooms, beams or columns of or enclosing the Property nor
to make any other alterations or additions of a structural nature.

 

  8.3 Not to make any alterations or additions of a non-structural nature to the
Property without obtaining the prior written consent of the Landlord (such
consent not to be unreasonably withheld or delayed).

 

  8.4 The Landlord may, as a condition of giving any such consent require the
Tenant to enter into such covenants or undertakings as to the carrying out and
insurance of the additions or alterations to the Property as the Landlord shall
require regarding the execution of any such works and the reinstatement of the
Property at the end or sooner determination of the Term.

 

  8.5 In respect of such alterations or additions to comply in all respects with
the provisions, as appropriate, of the Planning Acts, the Building Control Act
and the Construction Regulations and to carry out any related works in a good
and workmanlike manner to the satisfaction of the Landlord.

 

  8.6 To furnish to the Landlord a certified copy of every (if any) Grant of
Planning Permission and Fire Safety Certificate required in relation to any
additions or alterations to the Property and Opinions of Compliance or (as the
case may be) Exemption regarding the Planning Acts and Building Regulations in a
form acceptable to the Landlord.

 

15



--------------------------------------------------------------------------------

9 PLANNING

The Tenant covenants with the Landlord:

 

  9.1. not to commit any breach of planning control and to comply with all
requirements under the Planning Acts in relation to the Property.

 

  9.2 not without the Landlord’s written consent (which consent is not to be
unreasonably withheld or delayed to make any application for planning permission
in relation to the Property or to serve any notices in respect of an
application.

 

  9.3 having obtained the Landlord’s consent to apply for planning permission to
serve all notices required for carrying out any operation or change of use on
the Property which may constitute development (as defined in the Planning Acts)
and to pay all fees and any other sums due in relation to every application and
to give notice to the Landlord of the granting or refusal (as the case may be)
of planning permission forthwith on the receipt thereof.

 

  9.4 even if the Landlord has consented to an application being made not to
carry out any operation or change of use on the Property which may constitute
development (as defined in the Planning Acts) until:

 

  9.4.1 all necessary notices under the Planning Acts have been served and
copies produced to the Landlord.

 

  9.4.2 all necessary permissions under the Planning Acts have been obtained and
produced to the Landlord.

 

  9.4.3 the Landlord has acknowledged that every necessary planning permission
is acceptable to it (such acknowledgement not to be unreasonably withheld)
although the Landlord may refuse to acknowledge its acceptance of a planning
permission on the grounds that any condition contained in it or anything omitted
from it or the period referred to in it would be or would likely to be
prejudicial to the Landlord’s interest in the Property whether during or after
the expiry of the Term.

 

16



--------------------------------------------------------------------------------

  9.4.4 unless the Landlord otherwise directs to complete before the expiry or
sooner determination of the Term:

 

  9.4.5 any works specified as having to be carried out to the Property by a
date subsequent to the expiry or sooner determination of the Term in a planning
permission or in an agreement with the planning or any other authority entered
into as a condition to obtaining planning permission.

 

  9.4.6 any development begun on the Property.

 

  9.4.7 in any case where a planning permission is granted subject to conditions
and if the Landlord reasonably requires to provide security for the compliance
with those conditions and not to implement the planning permission until
security has been provided.

 

  9.4.8 if and when called upon to do so to produce to the Landlord all such
plans documents and other evidence as the Landlord may reasonably require in
order to satisfy itself that the provisions of this clause have been complied
with.

 

  9.4.9 forthwith to notify the Landlord of any notice order or proposal for a
notice or order served on the Tenant under the Planning Acts and if so required
by the Landlord to produce copies of any such notice order or proposal for a
notice or order.

 

  9.4.10 to comply with any notice or order served on the Tenant under the
Planning Acts in relation to the property and to pay the costs of compliance
with such notice or order.

 

  9.4.11 at the request of the Landlord to make or join in making such
objections or representations in respect of any notice or order or proposal
served under the Planning Acts as the Landlord may require.

 

  9.4.12

if the Tenant shall receive any compensation under the Planning Acts in respect
of any restriction placed upon the user of the Property then if and when the
Tenant’s interest in the Property shall be determined under the power of

 

17



--------------------------------------------------------------------------------

  re-entry herein contained the Tenant shall forthwith make such provision as is
just and equitable for the Landlord to receive its due benefit from such
compensation.

 

9 BUILDING CONTROL

 

  10.1 to comply with the all provisions of the Building Control Act 1990 the
Building Regulations 1991 the Building Control Regulations 1991 and any other
regulations issued under the Building Control Act 1990 the Fire Services Act
1981 and with all fire and safety regulations in respect of any works relating
to the Property or any change of use of the Property and to furnish to the
Landlord within two months of completion:

 

  10.1.1 all fire safety certificates issued.

 

  10.1.2 a certificate of opinion from a member of the Royal Institute of
Architects in Ireland or such other architect or engineer reasonably
satisfactory to the Landlord that all works (or change of use) comply with the
Planning Acts and Building Regulations and the provisions of this clause and
that all such works (or change of use) have been carried out in substantial
compliance with the plans lodged with the application for any fire safety
certificate as amended by any conditions imposed by the Building Control
Authority.

 

11 ALIENATION

The Tenant covenants with the Landlord:

 

  11.1. not under any circumstances to assign, underlet, part with the
possession use or occupation of or otherwise alienate the Property without the
landlord’s consent (such consent not to be unreasonably withheld or delayed).

 

  11.2 not to assign transfer or underlet the whole of the Property without the
consent of the Landlord such consent not to be unreasonably withheld or delayed
where the Tenant has complied with the appropriate provisions of clauses 11.3 –
11.11 but it shall be reasonable for the Landlord to withhold its consent to any
such proposed assignment transfer or underletting if:

 

  11.2.1

the proposed assignee or sub-lessee or other person intends to alter the user of
the Property or

 

18



--------------------------------------------------------------------------------

  part of it in a manner which would be prohibited under clause 7.1 unless the
prior consent of the Landlord has been obtained to such change of use in
accordance with Clause 7.1.

 

  11.2.2 the proposed change of user would substantially increase the insurance
effected under clause 14.1.

 

  11.2.3 in the case of a proposed underlease the Tenant fails to satisfy the
Landlord that the provisions of this clause have been complied with.

 

  11.3 to give to the Landlord all reasonable information concerning the
proposed assignment or sub-lease and to procure that any assignee or sub-tenant
enters into covenants with the Landlord to perform and observe all the Tenant’s
covenants and all the other conditions and provisions of this Lease during the
residue of the Term.

 

  11.4 to give to the Landlord all reasonable information concerning the
proposed underletting or subletting and to procure that any undertenant or
subtenant enters into a direct covenant with the Landlord to perform and observe
all the Tenant’s covenants (other than that for payment of the Rent reserved in
this Lease) and all the other conditions and provisions of this Lease during the
residue of the Term.

 

  11.5 to obtain the Landlord’s consent to any such assignment, underletting or
subletting in writing and to pay all reasonable and proper costs incurred by the
Landlord (whether or not the proposed assignment or underlease proceeds to
completion) including the Landlord’s administrative and legal costs of and
incidental to the proposed assignment or underlease.

 

  11.6 on an assignment to a limited company it shall be reasonable for the
Landlord to require that either a parent or associate company or at least two
directors of the company or two other persons of standing acceptable to the
Landlord (such acceptance not to be unreasonably withheld) enter into covenants
with the Landlord guaranteeing the performance and observance of the assignee of
all the provisions of this Lease as follows:

11.6.1 The Guarantor guarantees to and covenants with the Landlord named in this
Lease and without the need for any express assignment to all of its successors
in title:

 

  11.6.1.1 if the Tenant does not pay the Rent or any other sum due or other sum
to pay the rent and other sum payable under this Lease in the manner and at the
times herein specified and the expression “other sum” includes (for example) any
sum that the Tenant is ordered to pay in any proceedings arising out of this
Lease or agrees to pay by way of settlement of those proceedings.

 

19



--------------------------------------------------------------------------------

  11.6.1.2 if the Tenant is in breach of any provision of this Lease to remedy
that breach on demand and to indemnify and keep indemnified the Landlord from
and against all Losses which the Landlord may suffer or incur as a result
(directly or indirectly) of any breach or non-observance by the Tenant of any of
the provisions of this Lease.

 

  11.6.1.3 in addition to the obligations set out in clauses 11.6.1.1 and
11.6.1.2 and if this Lease is disclaimed by the Tenant’s trustee in bankruptcy
or liquidator:

(a) to pay to the Landlord on demand an amount equal to the Rent and other sums
of a recurring nature that would have been payable under this Lease for the
period beginning on the date of disclaimer and ending on the date upon which the
Property is re-let or upon the expiry of the Term or upon the expiry of the
period of one year beginning on the date of the disclaimer whichever is the
earlier.

(b) if requested by the Landlord within three months of disclaimer to take from
the Landlord a lease of the Property from the date of disclaimer for the residue
of the Term at the Rent payable at the time of disclaimer and upon the same
terms as those contained in this Lease with all provisions of a periodical
nature (including for example those relating to review of the Rent) expressed to
apply on the dates that would have applied if this Lease had not been
disclaimed.

(c) to pay the costs of the Landlord incurred in relation to the disclaimer.

 

20



--------------------------------------------------------------------------------

11.6.2 The obligations of the Guarantor set out in clause 11.6.1 will continue
to apply even if:

 

  11.6.2.1. the Landlord grants any time credit forbearance indulgence or
concession at any time to the Tenant or fails to enforce payment of the Rent or
any other sum due under this Lease or the performance of the terms of this
Lease.

 

  11.6.2.2. the Landlord grants any absolute or partial release of the Tenant or
any compromise with the Tenant.

 

  12.6.2.3. any composition compromise release discharge arrangement waiver
variation relinquishment or renewal of any security or right by the Tenant.

 

  11.6.2.4. the Landlord refuses to accept the Rent tendered when the Landlord
was entitled (or would after the service of a notice be entitled) to re-enter
the Property.

 

  11.6.2.5. the terms of this Lease are varied.

 

  11.6.2.6. a revised Rent has been agreed or determined in accordance with
clause 4 of this Lease.

 

  11.6.2.7. there is any extension or renewal or holding over of the Term or
other continued occupation of the Property by the Tenant.

 

  11.6.2.8. the Tenant surrenders part of the Property and where this happens
the liability of the Guarantor under this Lease continues for the part of the
Property not surrendered after making any necessary apportionment’s.

 

  11.6.2.9. the Guarantor would have been released by any other event.

 

21



--------------------------------------------------------------------------------

  11.7. Tenant’s Covenants

The Tenant covenants with the Landlord in relation to every underlease or
sublease to ensure that:

 

  11.7.1. it is granted at a rent at the then open market rent approved by the
Landlord (such approval not to be unreasonably withheld) without any deduction
whatsoever or the Rent payable hereunder at the time of the granting of the
underlease whichever is the higher.

 

  11.7.2. the rent is payable quarterly in advance on the same days when rent is
payable under this Lease.

 

  11.7.3 it contains the following provisions:

 

  11.7.3.1. the rent from time to time payable thereunder shall never be less
than the rent from time to time payable hereunder.

 

  11.7.3.2. an unqualified covenant on the part of the underlessee or subtenant
not to part with possession of the Property or any part of it or to permit
another to occupy the Property or any part of it or to share the occupation of
the Property or any part of it or to hold the Property or any part of it in
trust for another.

 

  11.7.3.3 a covenant on the part of the underlessee or subtenant not to assign
sublet or charge part of the Property.

 

  11.7.3.4 covenant on the part of the underlessee or subtenant not to assign
sublet or charge the whole of the Property without the previous consent in
writing of the Landlord under this Lease and of the landlord.

 

  11.7.3.5 a provision prohibiting the undertenant or subtenant from parting
with possession or permitting another to share or occupy or hold on trust for
another the whole of the Property.

 

  11.7.3.6 a condition or proviso under which the rent reserved by the
underlease or sublease shall be reviewed at the same times and in the same
manner as provided in this Lease.

 

  11.7.3.7 covenants and conditions in the same terms as nearly as circumstances
admit as those contained in this Lease.

 

22



--------------------------------------------------------------------------------

  11.7.3.8 a covenant prohibiting the undertenant or subtenant from doing or
allowing any act or thing in relation to the Property inconsistent with or in
breach of the provisions of this Lease.

 

  11.7.3.9 a proviso for re-entry by the underlandlord on breach of any covenant
by the undertenant or subtenant.

 

  11.7.3.10 imposing in relation to any permitted assignment the same
obligations for consent and registration with the Landlord as are in this Lease
in relation to dispositions by the Tenant.

 

  11.7.3.11 before any permitted underletting to procure that the undertenant or
subtenant enters into covenants with the Landlord to the same effect as those
required of an assignee or subtenant.

 

  11.8. in relation to any permitted underlease or sublease:

 

  11.8.1. to enforce the performance by every undertenant or subtenant of the
provisions of the underlease or sublease and not at any time to waive any breach
of the covenants or conditions on the part of the undertenant or subtenant or
assignee of any underlease nor (without the consent of the Landlord such consent
not to be unreasonably withheld or delayed) to vary the terms of any underlease
or sublease.

 

  11.8.2. not to agree any reviewed rent with the undertenant or subtenant
without the approval of the Landlord such approval not to be unreasonably
withheld.

 

  11.8.3. not to agree any appointment of a person as the third party
determining the revised rent without the approval of the Landlord such approval
not to be unreasonably withheld.

 

  11.8.4. to incorporate as part of its representations to that third party
representations required by the Landlord.

 

23



--------------------------------------------------------------------------------

  11.8.5. to give the Landlord details of every rent review within twenty-eight
days of its outcome.

 

  11.8.6 within fourteen days of any assignment charge underlease or other
devolution relating to the Property the Tenant shall produce for registration
with the Landlord’s solicitors a certified true copy of such instrument or
document.

 

  11.9 Notwithstanding the terms of this clause 11, it is expressly agreed that
the Tenant requires the consent of the Landlord to share possession of the
Property with a subsidiary or holding company or subsidiary of the holding
company (as defined under Section 155 of the Companies Act 1963 – 2014).

 

12. TENANT’S OTHER COVENANTS

The Tenant covenants with the Landlord:

OUTGOINGS

 

  12.1. to pay and to indemnify the Landlord against all Outgoings that during
the Term are charged assessed or imposed on the Property or on its owner
Landlord lessee or occupier.

UTILITIES

 

  12.2. where separate supplies are provided to the Property to pay the
suppliers and to indemnify the Landlord against all charges for Utilities and
other supplies consumed on the Property and to pay all equipment rents.

STAMP DUTY AND VAT

 

  12.3 Definitions:

12.3.1. “Landlord’s Option to Tax” means the Landlord’s option to make a letting
chargeable to VAT pursuant to Section 97(1) of the VAT Act;

12.3.2. “VAT”, Value added tax;

12.3.3 “VAT Act”, the Value-Added Tax Consolidation Act 2010 and any regulations
made in respect of VAT;

 

  12.4. The Landlord hereby exercises the Landlord’s Option to Tax this Letting.

 

24



--------------------------------------------------------------------------------

  12.5 The Tenant shall pay to the Landlord an amount equal to the VAT correctly
chargeable in respect of this Letting and agrees to indemnify the Landlord
against any VAT that may be chargeable on the Rent or arising from the grant of
this Lease or arising in respect of any other payment made by the Tenant under
this Lease in addition to the Rent.

 

  12.6 The Tenant shall pay to the Landlord the stamp duty payable on this Lease
and any counterpart(s), such payment to be made on demand to the Landlord or to
such person as the Landlord shall direct and to be accompanied by a valid and
subsisting tax registration number relating to the Tenant for the purposes of
stamping the Lease (and its counterpart(s)) in accordance with the stamp duty
legislation and regulations

LANDLORD’S COSTS

 

  12.4. to pay the Landlord on an indemnity basis all fees charges costs and
other expenses reasonably and properly incurred by the Landlord in relation to:

 

  12.4.1. every application made by the Tenant for consent whether it is granted
refused offered subject to any qualification or withdrawn.

 

  12.4.2. the recovery of Rent or other sums due from the Tenant.

 

  12.4.3. enforcing or requiring the Tenant to remedy a breach of the provisions
of this Lease.

 

  12.4.4. any steps taken in connection with the preparation and service of all
notices and schedules relating to any breach of the Tenant’s covenants contained
in this Lease where appropriate and necessary and whether served during or after
the expiry of the Term.

 

  12.4.5 the preparation and service of a notice under Section 14 of the
Conveyancing Act and Law of Property Act 1881 even if any right of re-entry or
forfeiture has been waived by the Landlord or the Tenant has been relieved under
the provisions of that Act.

 

  12.4.6 any other action taken at the request of or caused by the Tenant.

 

25



--------------------------------------------------------------------------------

INDEMNITY

 

  12.5. to indemnify and keep the Landlord indemnified against all actions,
proceedings, claims, demands, costs, losses, expenses, damages and liability
resulting:

 

  12.5.1 directly or indirectly from any breach by the Tenant of the provisions
of this Lease.

 

  12.5.1.2 the use of or works carried out on or to the Property by the Tenant
or any person its actual implied authority during the term.

 

  12.5.1.3. any act neglect or default by the Tenant or any person on the
property with its actual or implied authority.

 

  12.5.2. To effect and keep in force such public liability, employers liability
and other policies of insurance (to the extent that such insurance cover is
available) as may be necessary to cover the Tenant against any claim arising
under this covenant and to extend such policy or policies so that the Landlord
is indemnified by the insurers in the same manner as the Tenant and whenever
required to do so by the Landlord to produce to the Landlord the said policy or
policies together with satisfactory evidence that same is/are valid in
subsisting and that all premiums due thereon have been paid.

INTEREST ON ARREARS

 

  12.6. In the event that the Rent or any advance payment of service charge are
not paid within fourteen days of its due date or in the event that any other sum
payable under this Lease is not paid within fourteen days of demand to pay
interest on the amount due at the Prescribed Rate.

 

  12.6.1. to pay this interest from the due date to the date of payment (both
before and after any judgment) calculated on a daily basis but nothing in this
clause entitles the Tenant to withhold or delay any payment or affects the
rights of the Landlord in relation to non-payment.

 

26



--------------------------------------------------------------------------------

ACCESS BY LANDLORD AND NOTICE OF REPAIR

The Tenant covenants with the Landlord:

 

  12.7. to permit the Landlord (and any Superior Landlord) and all persons
authorised by the Landlord with all necessary materials and appliances at all
reasonable times and on reasonable notice in writing of not less than 48 hours
(except in an emergency when no notice shall be required) to enter the Property:

 

  12.7.1 to establish if the provisions of this Lease have been observed.

 

  12.7.2 to exercise any right granted or reserved to the Landlord by this
Lease.

 

  12.7.3 for any purpose connected with the insurance of the Property review of
the Rent or the renewal of this Lease.

 

  12.7.4 to take schedules and inventories.

 

  12.7.5 to view (and to open up floors and other parts of the Property where
that is necessary) the condition of the Property the Building the Conducting
Media and the Plant.

 

  12.7.6 to alter or to install additional Conducting Media serving or to serve
the Adjoining Premises.

 

  12.7.7 to carry out the Services.

 

  12.7.8 for any reasonable purpose connected with the management of the Estate.

 

  12.7.9 to give the Tenant (or leave on the Property) a notice:

 

  (a) specifying any breach of covenant by the Tenant.

 

  (b) specifying any work carried out in breach of the provisions of this Lease.

 

  (c)

requiring the Tenant to immediately remedy the breach and to reinstate the

 

27



--------------------------------------------------------------------------------

  Property and on receipt of the notice the Tenant shall immediately repair
clean and redecorate the property or carry out other work as required by the
notice.

 

  12.7.10 to allow the Landlord and all persons authorised by the Landlord to
enter the Property to carry out the work that is needed to comply with the
notice and to pay to the Landlord the cost of doing so within fourteen days of a
written demand (which cost if unpaid shall be recoverable by the Landlord as
liquidated damages) if:

 

  (a) within thirty days of service of the notice the Tenant has not begun and
then continued the work referred to in the notice or

 

  (b) the Tenant fails to complete the work within sixty days of service of the
notice or such extended period as may be appropriate having regard to the nature
and extent of the breach

AERIAL SIGNS AND ADVERTISEMENTS

 

  12.8 not to erect any pole mast satellite dish or wire on the Property without
the consent of the Landlord which consent shall not be unreasonably withheld or
delayed.

STATUTES NOTICES AND ORDERS

 

  12.9 to comply at the Tenant’s own expense with every statute and any notice
or order from a Competent Authority that relates to the Property activities
carried out at the Property any substance or article on the Property and whether
applicable to the Tenant or the owner Landlord lessee or occupier of the
Property.

 

  12.9.1 if so required by the Landlord to produce immediately to the Landlord a
copy of any permission notice order or proposal for a notice or order that is
served on the Property or the Tenant and that relates to the matters referred to
in the preceding sub-clause.

 

  12.9.2 at the request of the Landlord to make or join with the Landlord in
making any reasonable objections or representations that the Landlord considers
appropriate or otherwise contesting any proposal of a Competent Authority that
relates to or includes the Property.

 

28



--------------------------------------------------------------------------------

EQUIPMENT

 

  12.10 not to install or use on the Property any Equipment which causes noise
or vibration detectable outside the Property or damage to the Property the Plant
or the Conducting Media.

 

  12.10.1 to keep all Equipment on the Property properly maintained and to renew
all parts when recommended or necessary and to ensure that the Equipment is
properly operated.

ENCROACHMENTS

 

  12.11 not to block-up darken obstruct obscure or enlarge any doorway passage
corridor window ventilator grating or aperture in the Property or in any manner
obscure any such grating window or opening giving light to or otherwise intended
for the benefit of the Adjoining Premises.

 

  12.11.1 not to permit and to take all reasonable steps to prevent any
encroachment or easement or any third party rights being made or enjoyed over
the Property and to give notice to the Landlord immediately if any is attempted.

EVIDENCE OF COMPLIANCE

 

  12.13. if required to produce to the Landlord such evidence as the Landlord
may reasonably require to satisfy itself that the provisions of this Lease have
been complied with.

NUISANCE

 

  12.14.1 not to do any act which may constitute a nuisance or which may cause
inconvenience disturbance injury or annoyance to the Landlord or the occupiers
of other parts of the Estate or the Adjoining Premises or any nearby premises or
cause damage to the Property or Adjoining Premises or other nearby premises.

 

  12.14.2 to pay and to indemnify the Landlord against all reasonable costs
charges and expenses which may be incurred by the Landlord or for which the
Landlord may be held liable for the abatement of any nuisance on the Property.

 

29



--------------------------------------------------------------------------------

KEYHOLDERS

 

  12.15 to ensure that at all times the Landlord is aware of the name home
address and home telephone number of at least two keyholders of the Property.

SALE OF REVERSION

 

  12.16 to permit the Landlord its agents or any Superior Landlord at any time
to fix and retain without interference on any suitable part or parts of the
Property a notice or board indicating that an interest superior to this Lease is
available for sale and not to remove or obscure any such notice or board.

 

  12.16.1 to permit at reasonable times upon forty-eight hours notice agents or
prospective buyers of any interest superior to this Lease to view the Property
without interruption (but so that no undue interference is caused to the
business of the Tenant) provided they are authorised by the Landlord or its
agents.

RE-LETTING

 

  12.17. permit the Landlord or its agents at any time during the last twelve
months of the Term to fix and retain without interference on any suitable part
or parts of the Property a notice or board indicating that the Property will be
available for letting and not to remove or obscure any such notice or board:

 

  12.17.1 to permit at reasonable times upon twenty-four hours notice all
persons authorised by the Landlord or its agents to view the Property without
interruption (but so that no undue interference is caused to the business of the
Tenant).

YIELD UP

12.18. at the expiration or sooner determination of the Term quietly to yield up
to the Landlord the Property with vacant

 

30



--------------------------------------------------------------------------------

possession together with all additions alterations and improvements to the
Property and the Landlord’s fixtures and fittings decorated and repaired in
accordance with and in the condition required by the provisions of this Lease.
At the expiration or early termination of the Lease, the Tenant shall be able to
vacate the Property in ‘as is’ condition (i.e. the Tenant shall not be required
to restore the Property to its original prevailing condition) provided that the
Tenant shall have the right to remove all movable partitions, workstations and
equipment.

 

  12.18.1 to give up all Keys of the Property to the Landlord.

 

  12.18.2 to remove the Tenant’s or trade fixtures and fittings (if requested by
the Landlord) and to make good immediately any damage caused by the removal.

 

  12.18.3 to remove any moulding, sign, writing or painting of the name or
business of the Tenant or occupiers.

 

  12.18.4 to leave the Property in a presentable standard and good state of
repair.

SUPERIOR LEASE

 

  12.19. to comply with all the covenants (other than for payment of rent)
conditions and provisions contained in the Superior Lease or Leases.

 

13. LANDLORD’S COVENANTS

The Landlord covenants with the Tenant:

QUIET ENJOYMENT

 

  13.1 That if the Tenant pays the Rent and observes and performs the covenants
and conditions on its part contained in this Lease to permit the Tenant during
the Term to hold the Property peaceably and without any interruption by the
Landlord or any person claiming under or in trust for the Landlord.

EXERCISING RIGHTS

 

  13.2 in exercising the rights involving entry to the Property to cause as
little damage as possible to the Property or as little inconvenience to the
occupiers as is reasonably practicable and to make good without delay any such
damage which may be caused by such exercise.

 

31



--------------------------------------------------------------------------------

14. INSURANCE

 

  14.1. LANDLORD’S COVENANTS

The Landlord covenants with the Tenant:

 

  14.1.1. to insure and keep insured with an insurer of repute located in
Ireland in the name of the Landlord.

 

  14.1.2 the Estate (including the Property) and the Landlord’s fixtures and
fittings against loss or damage caused by the insured risks in the full
reinstatement costs thereof (to be determined from time to time by the Landlord
or his professional advisors) including:

 

  14.1.3 Architect’s surveyors consultants and other professional fees
(including value added tax thereon).

 

  14.1.3.1 The cost of shoring, demolishing, site clearing and similar expense.

 

  14.1.3.2 All stamp duty and other taxes or duties exigible on any building or
like contract as may be entered into and all incidental expenses (including
planning and building regulation fees) relevant to the reconstruction
reinstatement or repair of the Estate.

 

  14.1.3.3 Such provision for inflation as the Landlord in its absolute
discretion shall deem appropriate.

 

  14.1.3.4

The loss of rent and the service charge from time to time payable or reasonably
estimated to be payable, under this Lease (taking account of any review of the
rent which may become due under this Lease) following loss or damage to the
Estate by the insured risks, for four years or such longer period as the
Landlord, may from time to time,

 

32



--------------------------------------------------------------------------------

  reasonably deem to be necessary, having regard to the likely period required
for the rebuilding and for obtaining planning permission and any other consents,
certificates and approvals in connection with the reinstatement of the Estate.

 

  14.1.3.5 The Property Owner’s, public, employers and other liability of the
Landlord arising out of or in relation to the Estate.

 

  14.1.3.6 Such other insurance as the Landlord may, in its discretion, from
time to time deem necessary to effect.

 

  14.1.4 at the request of the Tenant, the Landlord shall produce to the Tenant
a copy or extract duly certified by the Landlord of the policy or policies of
such insurance and a copy of the receipt for the last premium or (at the
Landlord’s option) reasonable evidence from the insurers of the terms of the
insurance policy or policies and the fact that it is or they are subsisting and
in effect.

 

  14.1.5 to procure that the interest of the Tenant is noted or endorsed on the
policy whenever this is permitted under the policy or alternatively to procure
from the insurers a letter of waiver of subrogation rights.

 

  14.2 TENANT’S COVENANTS

The Tenant covenants with the Landlord:

 

  14.2.1 to pay to the Landlord by way of additional rent without deduction
within fourteen days of a demand and (if so demanded) in advance of the date of
renewal sums equal to the Tenant’s share of premiums paid or to be paid by the
Landlord in compliance with its insurance obligations as set out in
Clause 14.1.2.:

 

  14.2,2 to give notice to the Landlord of any matters (whether existing or that
arise during the Term) that a prudent insurer might treat as material in
deciding whether or on what terms to insure or to continue to insure the
Property.

 

33



--------------------------------------------------------------------------------

  14.2.3 to comply with the requirements and recommendations of the Landlord,
the Landlord’s insurer and the fire officer and of any Competent Authority
(whether notified or directed to the Landlord and then the Tenant or directly to
the Tenant) in relation to fire and safety precautions affecting the Property.

 

  14.2.4 to keep the Property supplied with equipment for the detection and
fighting of fire and with the fire alarm equipment that the Landlord, the
Landlord’s insurer or fire officer requires and such equipment shall be open to
inspection and to maintain this equipment in working order and to the
satisfaction of the Landlord’s insurer or fire officer and to the reasonable
satisfaction of the Landlord and at least once every twelve months to have this
equipment inspected by a competent person.

 

  14.2.5 not to obstruct the access to any fire equipment or other safety
equipment or the means of escape from the Property in the case of fire or other
emergency or to lock any fire door while the Property is occupied.

 

  14.2.6 not to do or omit or suffer to be done or omitted anything that would
cause any policy of insurance relating to the Property or the Estate or any
Adjoining Property owned by the Landlord to become void or voidable wholly or in
part and if the Property is destroyed or damaged by a risk against which the
Landlord has covenanted in this Lease to insure and the insurance money is
wholly or partly irrecoverable by reason solely or in part of any act or
omission of the Tenant or anyone claiming title under the Tenant to pay to the
Landlord the whole or where appropriate the irrecoverable part of the insurance
money.

 

  14.2.7 Subject to the Landlord furnishing the Tenant with a copy of any policy
of insurance affected under Clause 14.1, to comply, at the Tenant’s own expense,
with all the requirements under that policy and the recommendations of the
insurers relating to the Property.

 

34



--------------------------------------------------------------------------------

  14.2.8 not to do or omit or suffer to be done or omitted anything whereby any
abnormal or loaded premium may become payable unless the Tenant has previously
notified the Landlord and agreed to pay the increased premium and the Tenant
shall on demand, pay to the Landlord all expenses incurred by the Landlord in
renewing any such policy.

 

  14.2.9 not to bring keep in or on or store on the Property any article or
thing which is or might become dangerous, offensive, explosive or unduly
combustible or inflammable, radioactive or which might unduly increase the risk
of fire or explosion.

 

  14.2.10 to give notice to the Landlord immediately any event happens against
which the Landlord may have insured under this Lease.

 

  14.2.11 if the Tenant is entitled to the benefit of any insurance in relation
to the Property to apply all money in making good the loss for which it is
received.

 

  14.2.12 to do nothing to prejudice any claim made by the Landlord or to
prevent or impede any reinstatement being carried out by the Landlord under
clause 14.4.

 

  14.2.13 to pay to the Landlord on demand such sum as may be determined by the
Landlord’s Surveyor as a reasonable estimate of the Tenant’s share of the costs
and expenses incurred by the Landlord in having the Property re-valued from time
to time for insurance purposes.

 

  14.2.14 to insure and keep insured the plate glass (if any) in the Property in
the name of the Landlord and the Tenant with a reputable insurance company
against breakage or damage for its full reinstatement cost and when required to
produce to the Landlord particulars of this insurance and evidence of payment of
the premium and to reinstate any plate glass that is broken or damaged with new
glass of no less quality or thickness.

 

35



--------------------------------------------------------------------------------

  14.3 Suspension of Rent

 

  14.3.1. In case the Property is destroyed or damaged by any of the Insured
Risks so as to render same unfit for use and occupation and provided the
insurance has not been vitiated nor payment of any insurance monies refused by
reason of any act or default of the Tenant, any undertenant or any person under
its or their control, then the rent and the service charge payable under this
Lease or a fair proportion thereof, according to the nature and extent of the
damage sustained, shall be suspended for a period of not more than three years
from the date of the damage or destruction or until the Property or the part
thereof destroyed or damaged shall be again rendered fit for use and occupation
and accessible by the Tenant and any dispute concerning the provisions of this
clause shall be determined by a single arbitrator to be appointed, in default of
agreement, upon the application of either party, by or on behalf of the
President or Acting President for the time being of the Society of Chartered
Surveyors in accordance with the provisions of the Arbitration Acts 1954 and
2010.

 

  14.3.2. When the preceding clause applies for part of a quarter and the Rent
for that quarter has already been paid in advance the Landlord shall refund to
the Tenant the proportion of the Rent (apportioned on a daily basis)
attributable to the period during which the preceding clause applied.

 

  14.4 Reinstatement

 

  14.4.1 If the Property or any part thereof is destroyed or damaged by any of
the Insured Risks so as to render the Property unfit for use and occupation then
unless payment of any of the insurance monies is refused by reason of any acts
or default of the Tenant, any undertenant or any person under its or their
control.

 

  14.4.2 Subject to the Landlord being able to obtain any necessary planning
permission and other necessary licences, certificates, approvals and consents
(which the Landlord shall use its reasonable endeavours to obtain).

 

36



--------------------------------------------------------------------------------

  14.4.3 Subject to the necessary labour and materials being and remaining
available (which the Landlord shall use its reasonable endeavours to obtain as
soon as practicable) and subject to the exercise of the right to terminate the
Lease under this clause.

 

  14.4.4 The Landlord shall as soon as possible lay out the proceeds of
insurance affected under Clause 14.1. in rebuilding and reinstating the Property
or the part or parts thereof so destroyed or damaged, substantially as same was
prior to any such destruction or damage (but not so as to provide accommodation
identical in layout and manner or method of construction if it would not be
reasonably practicable to do so).

 

  14.4.5 If the Landlord is prevented (for any reason other than its act or
default) from compliance with the previous provisions of this clause the
following provisions apply.

 

  14.4.6 The Landlord is relieved of its obligation to reinstate and is solely
entitled to all insurance monies.

 

  14.4.7 If the prevention continues for three years and the Lease is not
otherwise terminated, the Landlord or the Tenant may at any time after expiry of
that period by not less than three months written notice given to the other
party determine this Lease, but without prejudice to any claim by either party
against the other in respect of any antecedent breach of its terms.

For the purposes of this clause “Property” do not include (unless otherwise
specified by the Landlord) any additions alterations or improvements carried out
or being carried out by the Tenant.

 

15 SERVICES AND SERVICE CHARGE

 

  15.1 Services

The Landlord covenants with the Tenant to provide, carry out or procure the
carrying out or provision of the following services.

 

37



--------------------------------------------------------------------------------

  15.1.1 Maintaining repairing renewing replacing and cleaning (including
painting and/or other decorative treatment and periodic cleaning and washing)
the Common Areas including (without prejudice to the generality of the
foregoing) the Conduits.

 

  15.1.2 Provide for such insurances as may reasonably be required in respect of
loss or damage by the Insured Risks to the Common Areas and all installations,
plant, tanks, conduits and equipment therein including insurance claims by
members of the public in respect of accidental injuries or losses occurring or
in connection with any part of the Common Areas.

 

  15.1.3 Lighting the Common Areas and including decorative lighting and
flood-lighting and providing and maintaining communal signage.

 

  15.1.4 The providing of such amenities and services as the Landlord is by law
or by contract required to provide and/or shall be reasonable and proper to
provide taking into account principles of good estate management including
(where appropriate) security measures, landscaped areas seating ornamental
features and information signs.

 

  15.1.5 The planting and maintaining of landscape features and grassed areas
(if any) and the maintaining and repairing and replacement (when necessary) of
any statuary or other decorative items and decorative lighting and
flood-lighting.

 

  15.1.6 Installing maintaining repairing and replacing the Estate Plant or
other matters and things associated therewith within the Common Areas or for the
benefit of the occupiers of the Estate generally.

 

  15.1.7 The engagement or provision of management staff and such advisers and
contractors as may be reasonably necessary for the efficient provision of the
Services including a caretaker superintending staff maintenance and cleaning
staff.

 

  15.1.8

In respect of all persons employed for the purposes of carrying out the Services
the paying

 

38



--------------------------------------------------------------------------------

  of all wages and PRSI Social Welfare and Insurance contributions and other
payments required to be made by employers under any statute or other authority
pensions or other payments and benefits (whether or not ex gratia) uniforms and
other necessary clothing equipment and materials and payments for accommodation
including a notional rent (not exceeding current market rent) for any premises
in the Estate or elsewhere provided rent free for the residence of any such
person or persons.

 

  15.1.9. The payment of all rates and other outgoings (whether or not of an
annual or recurring nature) imposed or assessed on the Common Areas or any part
thereof (whether on the owner or occupier) and all meter rents and charges
relating to the Common Areas.

 

  15.1.10 The collecting storing incinerating or otherwise disposing of refuse
including the provision maintaining repairing and replacing of refuse
incinerators and/or compactors and suitable containers and other receptacles.

 

  15.1.11 Complying in respect of the Estate as a whole or in respect of the
Common Areas with:

 

  15.1.11.1 Any notice regulation or order of any competent authority and;

 

  15.1.11.2 Any requirement of any present or future act of Parliament Order
Bye-Law or regulation except where the same is the responsibility of a Tenant of
any part of the Estate.

 

  15.1.11.3 The making and publishing of any regulations for or in connection
with the proper use of the Estate and enforcement thereof.

 

  15.1.11.4

The carrying out of any reasonable and proper work for the improvement or
maintenance of

 

39



--------------------------------------------------------------------------------

  the Common Areas and for the providing of services to the Common Areas.

 

  15.1.11.5 The payment of all costs expenses and fees involved or resulting
from the obtaining of professional advice whether from lawyers barristers
surveyors (including all reinstatement valuations for insurance purposes)
architects engineers or other experts in respect of the Services and the costs
included in making representations and taking necessary legal action either in
respect of any planning applications notices or orders received in respect of or
affecting the Estate or in respect of any attempt to deny or obstruct any rights
easements quasi easements or other privileges enjoyed or claimed to be enjoyed
in respect of the Estate.

 

  15.1.11.6 The cost of regularly inspecting the Building and the Estate to
ensure that the same is in good order and condition and that the owners and
occupiers of the Building have fully complied with their obligations and
covenants in respect thereof.

 

  15.1.11.7 The keeping of accounts and management records and the preparing of
the service accounts including the employment or engagement of Surveyors
Accountants or other agents in connection therewith.

 

  15.1.11.8

The management of the Estate including the engagement of managing agents and the
management fees thereof or (in the event that the Landlord’s estates or property
department manages the Estate) the Landlord’s

 

40



--------------------------------------------------------------------------------

  management fees therefor and including for the avoidance of doubt the cost of
collecting rent and of managing and arranging all of the services.

 

  15.1.11.9 The provision at the Landlord’s option of such sinking or reserve
fund as the Landlord shall deem fit with the right annually or at such other
intervals as the Landlord may determine to review the sinking or reserve fund
with a view to allowing for all such additional further costs and expenditure as
may be attributable to the differential in the value of money or inflation
and/or other like trends as between one date and another and to allow for all
such amounts as may be determined on review in computing the contribution from
time to time to the sinking or reserve fund provided however that this clause
shall not impose upon the Landlord any obligation to provide for, if already
established, such sinking or reserve fund.

 

  15.1.11.10 Any other service or undertakings which in the reasonable opinion
of the Landlord or the Landlord’s Managing Agents are desirable for the comfort
and convenience and promotion of the tenants of the Estate generally.

 

  15.1.11.11 Provide as the Landlord shall acting reasonably think fit a
reception area/desk in the Ground Floor of Units A and B which will be manned
during office hours by a porter/receptionist or such other person or persons as
the Landlord shall think necessary or desirable and pay them all proper salaries
wages costs expenses and outgoings.

 

41



--------------------------------------------------------------------------------

PROVIDED ALWAYS that the obligations of the Landlord contained or arising under
this Clause are subject to and conditional upon the Tenant contributing to the
expenses of the Landlord in accordance with the covenants in that behalf
contained at Clause 15.4.1.

 

  15.2 Qualified nature of the Landlord’s covenants

 

  15.2.1. The Landlord shall not be liable to the Tenant in respect of any
failure by the Landlord to perform any of its obligations in 15.1 unless and
until the Tenant has notified the Landlord of such failure and the Landlord has
failed within a reasonable time to remedy the same and then in such case the
Landlord (subject to the provisions of Clause 15.2.2. shall be liable to
compensate the Tenant only for actual (but not consequential) loss or damage
sustained by the Tenant after such reasonable time has elapsed.

 

  15.2.2 The Landlord shall not in any circumstances incur any liability for any
failure or interruption of any of the services provided by the Landlord or for
any inconvenience or injury to persons or property arising from such failure or
interruption due to mechanical breakdown, failure or malfunction, overhauling,
maintenance, repair or replacement, strikes, labour disputes, shortages of
labour or materials, inclement weather or any cause or circumstance beyond the
control of the Landlord but the Landlord shall use its reasonable endeavours to
cause the service in question to be reinstated with the minimum of delay.

 

  15.3 Definitions

 

  15.3.1. “Services” means the services set out in in clause 15.1.

 

  15.3.2.

“Service Costs” means the costs and expenses incurred by the Landlord in
relation to the Services and may (at the discretion of the Landlord) include a
reasonable sum by way of provision for

 

42



--------------------------------------------------------------------------------

  further expenditure on any of the services which the Landlord or its Managing
Agents reasonably estimate will be expended in the following year after the end
of the particular Accounting Period.

 

  15.3.3. “Payment Dates” means the Gale Days in each Accounting Period.

 

  15.3.4 “Accounting Period” means the year or part of a year ending on the 31st
day of December or on such other date as may from time to time be fixed by the
Landlord as the period for calculating the service charge.

 

  15.3.5 “Service Charge” means the Tenant’s share of the Service Costs which is
based on the ratio which the gross internal floor area of the Property bears to
the aggregate of the gross internal floor area of all the Units.

 

  15.4. Payment of Service Charge

 

  15.4.1. The Tenant shall pay to the Landlord the Service Charge without any
deduction or set-off by equal quarterly payments on the Payment Dates (this sum
to be treated as rent).

 

  15.4.2 The Landlord shall on or before the commencement of each Accounting
Period (or resume thereafter as circumstances shall require or permit) supply
the Tenant with a written statement specifying the Landlord’s estimate of the
likely amount of the Service Charge in respect of such Accounting Period.

 

  15.4.3

On each Payment Date the Tenant shall pay the amount as detailed in the
specified aforesaid statement provided that if the Landlord has not supplied the
relevant statement then the Tenant will pending receipt of the same pay on each
Payment Date the amount payable hereunder in the previous Accounting Period on
each Payment Date. On such statement being issued the Tenant will on the next
Payment Date pay or be allowed as the case may be the difference between the
total of any such

 

43



--------------------------------------------------------------------------------

  payments which should have been made if the statement had been issued before
the commencement of the Accounting Period.

 

  15.4.4 The Landlord shall cause proper books of account to be kept in respect
of the Service Costs of each Accounting Period.

 

  15.4.5 The Landlord shall cause an account of the Service Costs to be taken as
soon as practicable after the completion of each Accounting Period prepared and
audited by a chartered accountant who shall certify the actual Service Costs for
the relevant Accounting Period and a copy of the audited accounts shall be
served on the Tenant as soon as practicable with a statement from the Landlord
or the Landlord’s Managing Agents as to the balance (if any) due to or from the
Tenant having regard to the payments already made on account.

 

  15.4.6 Any balance due from the Tenant to the Landlord in respect of the
Relevant Accounting Period shall be paid within 14 days of the service of the
copy accounts and statement and any balance due from the Landlord to the Tenant
shall be allowed from the instalment of the service charge next due.

 

  15.4.7 If during any Accounting Period which shall reasonably appear to the
Landlord that by reason of unexpected expenses or liabilities the previous
estimate of service costs likely to be exceeded then the Landlord may in its
absolute discretion serve on the Tenant a statement of such expenses and
liabilities and proportion thereof due as to the service charge the consequences
thereof and any such sums so required shall be paid by the Tenant within
fourteen days of the demand thereof.

 

  15.4.8 A duly certified copy of any statement or certificate provided for by
this clause shall be evidence for the purpose of this lease of the matters
covered by such statement or certificate.

 

44



--------------------------------------------------------------------------------

  15.4.9 The Service Charge and any payments on account thereof shall be deemed
to accrue from day to day.

 

  15.4.10 The first payment of the Service Charge ending on the day before the
next Gale Day is due on the date of this Lease. The provisions of this clause
shall continue up to time of outstanding expiration or sooner determination of
the Term but only in respect of the period down to such expiration or sooner
determination, service charge for that Accounting Period being apportioned to
the said period on a daily basis.

 

15 FORFEITURE

 

  16.1 A “Forfeiting Event” is any of the following:

 

  16.1.1. any Rent or any part of it is outstanding for twenty one days after
becoming due whether formally demanded or not.

 

  16.1.2. any sum regarded as rent for the purposes of this Lease is outstanding
for fourteen days after becoming due whether formally demanded or not.

 

  16.1.3. a breach by the Tenant of any of the provisions of this Lease.

 

  16.1.4. the Tenant being an individual or a corporation is Insolvent.

 

  16.2 “Insolvent” for the purposes of this Lease means:

 

  16.2.1

If the Tenant being a company has a winding up petition presented against it or
passes a winding up resolution (other than in connection with a members
voluntary winding up for the purposes of an amalgamation or reconstruction which
has the prior written approval of the Landlord) or resolves to present its own
winding up petition or is wound up (whether in Ireland or

 

45



--------------------------------------------------------------------------------

  elsewhere) or a Receiver and Manager is appointed in respect of the Property
or any part thereof or of the Tenant, or

 

  16.2.2 If the Tenant being an individual (or if more than one individual, then
any one of them) has a bankruptcy petition presented against him or is adjudged
bankrupt (whether in Ireland or elsewhere) or suffers any distress or execution
to be levied on the Property or enters into composition with its creditors or
shall have a receiving order made against him.

 

  16.3 Whenever a Forfeiting Event exists the Landlord or any person or persons
authorised by the Landlord may without prejudice to any other right remedy or
power herein contained or otherwise available to the Landlord re-enter the
Property (or any part of it) and thereupon the Term absolutely ceases and
determines, but without prejudice to any rights or remedies which may then have
accrued to the Landlord against the Tenant in respect of any antecedent breach
of any of the covenants and conditions contained in this lease.

 

17 Miscellaneous

 

  17.1. Representations

The Tenant acknowledges that it has not entered into this Lease in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord.

 

  17.1 Exclusion of Use Warranty

Nothing in this Lease or in any consent granted or approval given by the
Landlord under it implies or warrants that the Property or any part of it may be
used under the Planning Acts for the purpose herein authorised or any purpose
subsequently authorised and the Tenant hereby acknowledges that the Landlord has
not given or made at any time any representation or warranty that any such use
is or will be or will remain a permitted use under those Acts.

 

46



--------------------------------------------------------------------------------

  17.2 Disputes with Adjoining Owners

If any dispute relating to the Property arises between the Tenant and the
occupiers of Adjoining Premises it will be determined by the Landlord’s
Surveyor.

 

  17.3 Covenants relating to Adjoining Premises

Nothing contained in or implied by this Lease gives the Tenant the benefit of or
the right to enforce or to prevent the release or modification of any covenant
agreement or condition entered into by any tenant of the Landlord in respect of
any Adjoining Premises.

 

  17.3 Effect of Waiver

Each of the Tenant’s covenants shall remain in full force both at law and in
equity notwithstanding that the Landlord may have appeared to have waived or
released temporarily any such covenant, or waived or released temporarily or
permanently, revocably or irrevocably a similar covenant affecting other
property belonging to the Landlord.

 

  17.4 Rights and Easements

 

  17.4.1 The Tenant will not during the Term acquire or become entitled to any
easement over any Adjoining Premises.

 

  17.4.2 Any easement exercised over any Adjoining Premises will be regarded as
being exercised by virtue of a determinable licence from the Landlord.

 

  17.5 Closure of Property in Emergency

The Landlord may close the Property or any part of it in an emergency where the
Landlord considers such action reasonably necessary for the safety of a person
or property in the Property and the rent and the service charge payable under
this Lease or a fair proportion thereof, according to the nature and extent of
the closure, shall be suspended from the date of the closure until the Property
or the part thereof shall be reopened and accessible by the Tenant and any
dispute concerning the provisions of this clause shall be determined by a single
arbitrator to be appointed, in default of agreement, upon the application of
either party, by or on behalf of the President or Acting

 

47



--------------------------------------------------------------------------------

President for the time being of the Society of Chartered Surveyors in accordance
with the provisions of the Arbitration Acts 1954 and 2010.

 

  17.6 Extension of Term

If after the expiry of the Term there is a period of holding over extension or
continuance (whether by agreement or operation of law):

 

  17.6.1 the provisions of this Lease will apply to that period and the
expression “Term” will be construed accordingly.

 

  17.6.2 all obligations of a periodical nature will apply at the same intervals
as those specified in this Lease.

 

  17.7 Landlord’s Surveyor

Whenever the Lease provides for questions to be referred to or issues to be
determined by the Landlord’s Surveyor:

 

  17.7.1 the term “in the absence of agreement” means in the absence of
agreement between the Landlord and the Tenant and does not require the agreement
of the Guarantor to have been sought.

 

  17.7.2 in making his determination he will be acting as an expert and not as
an arbitrator and the determination will be final and conclusive.

 

  17.7.3 his fees and disbursements for making the determination will be paid as
he directs as being fair and reasonable in the light of his determination having
regard to the nature of the dispute.

 

  17.7.4 he must be an Associate or Fellow of the Royal Institution of Chartered
Surveyors (Republic of Ireland branch) or the Irish Auctioneers and Valuers
Institute.

 

  17.7.5 he must not be an employee of the Landlord or a company within the
Landlord’s Group or a partner or employee of the managing agents.

 

48



--------------------------------------------------------------------------------

  17.8 Tenant’s Possessions

If after the Tenant has vacated the Property on the expiry of the Term any of
the Tenant’s possessions remain on the Property and the Tenant fails to remove
them within fourteen days after being notified in writing by the Landlord to do
so.

 

  17.8.1 the Landlord may as the agent of the Tenant sell the possessions and
the Tenant indemnifies the Landlord against any liability incurred by it to any
third party whose possessions have been sold by the Landlord in the mistaken
belief (which will be presumed) that the possessions belonged to the Tenant.

 

  17.8.2 The Tenant will be responsible for and will indemnify the Landlord
against any damage caused to the Property by the possessions and any Losses
suffered by the Landlord as a result of the presence of the possessions on the
Property after the Tenant has vacated the Property on the expiry of the Term.

 

  17.12. Tenants Option to Determine

The Tenant may terminate this Lease as of the 15 July 2017 (“the Option Date”)
subject strictly to the following terms and conditions:

The Tenant shall serve on the Landlord a notice in writing exercising the said
right (“the Notice”) at least six months prior to the expiry of the Option Date
and in this regard time shall be of the essence.

The Tenant shall continue to be responsible for rent and all Outgoings payable
on foot of this Lease up to the Option Date.

 

49



--------------------------------------------------------------------------------

The Tenant shall on or prior to the Option Date deliver to the Landlord the
original of this Lease, together with all related title documentation and shall
as beneficial owner deliver duly executed and stamped a transfer or surrender of
this lease and (if applicable) shall procure the cancellation of its
registration in the Land Registry.

Any such termination shall be without prejudice to any antecedent breach by
either the Landlord or Tenant of any of their respective covenants herein
contained.

In the event of the Tenant who first entered into this Lease assigning it with
the Landlord’s consent to a third party the provisions contained in this clause
shall not apply to such third party or any subsequent successors in title
thereto.

The Tenant paying to the Landlord all VAT (if any) arising on the surrender or
termination of this Lease provided that a valid VAT invoice is furnished by the
Landlord to the Tenant at least 21 days prior to the Option Date.

 

18. GUARANTEE

 

18.1 The Guarantor in consideration of the demise hereinbefore contained having
been made at his/its request hereby covenants with the Landlord that the Tenant
will pay the rents and other contributions hereby reserved on the days and in
manner aforesaid and will perform and observe all the Tenant’s covenants
hereinbefore contained and that in case of default in such payment of rents and
other contributions or in the performance or observance of such covenants as
aforesaid the Guarantor will pay and make good to the Landlord on demand all
losses damages costs and expenses thereby arising or incurred by the Landlord
PROVIDED ALWAYS and it is hereby agreed that:

 

18.1.1. any neglect or forbearance of the Landlord in endeavouring to obtain
payment of the rents service charge and other contributions hereby reserved when
the same become payable or to enforce performance of the several stipulations
herein on the Tenant’s part contained; or

 

18.1.2 any variation or waiver of or addition to the terms of this Lease or any
of them agreed by the Landlord and the Tenant; or

 

18.1.3. any legal limitation immunity disability incapacity, occurrence of
insolvency or the winding up of the Tenant; or

 

18.1.4. any time which may be given to the Tenant by the Landlord shall not
release or exonerate or in any way affect the liability of the Guarantor under
this covenant.

 

50



--------------------------------------------------------------------------------

18.2. In the event of the Tenant (being a company) during the Term entering into
liquidation whether compulsory or voluntary and the liquidator in such
liquidation disclaiming this Lease or in the event of the Tenant (being an
individual) becoming bankrupt and the Assignee or Assignees in bankruptcy
disclaiming this Lease or if this Lease shall be forfeited then in either such
event the Guarantor hereby covenants with the Landlord that the Guarantor will
at the request of the Landlord and the cost of the Guarantor forthwith accept
from the Landlord a Lease of the Demised Premises for a term equal in duration
to the residue remaining unexpired of the Term at the time of the disclaimer or
forfeiture such Lease to contain the same Landlord’s and Tenant’s covenants
respectively and the same provisos and conditions in all respects (including the
provisos for re-entry) as are herein contained and such Lease and the rights and
liabilities thereunder to take effect from the date of disclaimer or forfeiture
(as the case may be).

 

19. NOTICES

 

19.1 Any demand or notice required to be made, given to us served on the Tenant/
Guarantor under this Lease shall be duly and validly made, given or served if
addressed to the Tenant / Guarantor (or if the Tenant/ Guarantor comprises more
than one person than to any of them) and delivered personally or sent by prepaid
registered or recorded delivery mail or sent by telex or telegraphic facsimile
transmission addressed (in the case of a company) to its registered office or
(whether a company or individual) to its last known address or to the property.

 

19.2 Any notice required to be given or served on the Landlord shall be duly and
validly given or served if sent by prepaid registered or recorded delivery mail,
or sent by telex telegraphic facsimile transmission addressed to the Landlord at
his registered office and in the case of an individual at his last known
address.

 

20. Interpretation

In this Lease:

20.1 “Adjoining Premises” means any land and buildings adjoining or neighbouring
the property.

 

51



--------------------------------------------------------------------------------

20.2 “Base Rate” means the rate per centum per annum which shall equal the
annual rate of interest for the time being chargeable under Section 22 of the
Courts Act 1981 (or any other rate of interest payable on judgments under any
statutory modification or re-enactment thereof as may for the time being be in
force).

20.3 “Competent Authority” includes a government department any local regulatory
public or other authority the fire officer or a court of competent jurisdiction.

20.4 “Claim” includes any claim demand remedy suit injury damage loss cost
liability action proceeding right of action claim for compensation and claim for
abatement of rent obligation.

20.5 “Cost” includes any cost charge expense outgoing payment or other
expenditure of any nature whatever including where appropriate all rates and all
reasonable and proper legal fees.

20.6 “Equipment” means all plant equipment machinery and apparatus used in the
Property.

20.7 “Guarantor” means each Guarantor (if any) named in this Lease and includes
the executors and administrators or permitted assigns of such person or persons
or the successor or permitted assign of any corporate Guarantor.

20.8 “Keys” means keys, access cards or other methods of access from time to
time used for the Building or any part of the Property.

20.9 “this Lease” includes (except where the contrary is indicated) this Lease
as modified or varied from time to time and all annexures to it any document
supplemental or collateral to this document or entered into in accordance with
its terms.

20.10 “Losses” includes all liabilities incurred by the Landlord all damage and
loss suffered by it and all damages awarded against it all claims demands
actions and proceedings made or brought against it and all costs disbursements
and expenses incurred by it.

20.11 “Outgoings” includes rates taxes assessments impositions duties levies
charges and other outgoings of any type but excluding any tax imposed on the
Landlord in respect of the receipt of Rent or other payment made by the Tenant
under this Lease or on any disposition or dealing with or the ownership of the
reversion of this Lease.

 

52



--------------------------------------------------------------------------------

20.12 “Plan” means the plan or plans annexed to this Lease.

20.13 “Planning Acts” means the Local Government (Planning and Development)
Acts, 1963 to 1999 and the Planning Act 2000 and any Act or Acts for the time
being in force amending extending or replacing the same and any Order
Regulations or Directions issued under or by virtue of the said Acts for the
time being in force.

20.14 “Plant” means all apparatus plant machinery and equipment installed by the
Landlord in the Property including (for example) lifts lift shafts standby
generators boilers items relating to mechanical ventilation heating and cooling
and closed circuit television systems but not any equipment the maintenance of
which is the direct responsibility of any tenant within the Building.

20.15 “Prescribed Rate” means interest computed on a day to day basis at a rate
per centum per month or part thereof which shall exceed by one half per centum
per month the monthly rate of interest for the time being chargeable under
Section 680 of the T axes Consolidation Act 1999) (or such other monthly rate of
interest as may from time to time be chargeable upon arrears of tax).

20.16 “Redecorate” means to wash down the whole of the interior of the Property
to clean and treat all inside wood metalwork stonework and any other surfaces
and finishes not requiring to be painted french polished or distempered in an
appropriate manner and with appropriate materials of good quality and to treat
as previously treated all internal surfaces of the Property by paint whitewash
colour wash distemper grain varnish french wax polish paper or otherwise
redecorate in an appropriate manner and with appropriate materials of good
quality.

20.17 “Rent” means the Initial Rent or the rent agreed or determined under
clause 4.

20.18 “Superior Landlord” means any landlord entitled to any interest in the
Property or any part of it which is superior to the interest of the Landlord
whether such superior interest be created prior to or subsequent to the grant of
this Lease.

20.19 “Utilities” means electricity, gas, water, sewage, soils,
telecommunications, and other services of whatsoever nature.

20.20 “VAT” means value added tax and any tax of a similar nature substituted
for it or in addition to it.

 

53



--------------------------------------------------------------------------------

20.21 References:

20.22 to a particular statute or part of it (“statutory reference”) include
(except where the contrary is indicated) any relevant derivative legislation and
refer to that statutory reference as it may have been extended modified amended
or re-enacted by the date upon which its construction is relevant for the
purposes of this Lease and not as originally enacted or as at the date of this
Lease.

20.23 generally to “statute” or “statutes” include derivative legislation and
any Regulation or other legislation of the European Union that is directly
applicable in the Republic of Ireland and include existing statutes and those
that come into effect during the Term.

20.24 to the expiry of the Term or to the last year of the Term are (subject to
clause 17) to the end of the Term and the last year of the Term however the Term
comes to an end whether by effluxion of time or in any other way including (for
example) determination by forfeiture.

20.25 to any society institute or other professional body shall include any
other body established from time to time in succession to or in substitution for
or carrying out the function formerly carried out by such society institute or
other professional body.

20.26 to “month” means calendar month.

20.27 whenever the Landlord or the Tenant consist of more than one person any
covenant or obligation of or to that party takes effect as joint and several
covenants and obligations.

20.28 any consent of the Landlord must be in writing and signed by or on its
behalf if it is to be effective under this Lease.

20.29 wherever this Lease provides that the consent of the Landlord is required
it may be given subject to any necessary further consent being obtained from a
Superior Landlord and it shall only be implied that this further consent may not
be unreasonably withheld when this Lease expressly says so.

20.30 any right of access to the Property granted to the Landlord by the
provisions of this Lease shall be deemed to have been also given to any Superior
Landlord.

20.31 words importing one gender include all genders.

 

54



--------------------------------------------------------------------------------

20.32 whenever this Lease provides for questions to be referred to or
determinations to be made by the Landlord’s Surveyor the provisions of clause
17.10 apply.

20.33 where in this Lease there are covenants by the Tenant which restrict or
forbid the Tenant from doing any act or thing or omitting to do any act or thing
such covenants include an obligation not knowingly to allow or suffer that act
or thing to be done.

20.34 the headings in this Lease have been inserted for reference purposes only
and are not to be taken into account in interpretation.

 

55



--------------------------------------------------------------------------------

PRESENT when the common seal

of the LANDLORD

was affixed hereto and DELIVERED as a DEED

/s/ Gerard M. Merrick

/s/ Louise Merrick

PRESENT when the common seal

Of the TENANT

Was affixed hereto and DELIVERED as a DEED

 

/s/ James Travers

Director

/s/ Stephen Lifshatz

Director/Secretary

PRESENT when the common seal

Of the GUARANTOR

Was affixed hereto and DELIVERED as a DEED

 

/s/ James Travers

Director

/s/ Stephen Lifshatz

Director/Secretary

 

56